Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 2-8-21 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 4-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,935,878 to Brusco in view of U.S. Patent No. 997,022 to Tennant et al.

Referring to claim 4, Brusco as modified by Tennant et al. further discloses the engagement elements and the support elements are formed by contiguous portions of the filiform body – see items 3,7 and 4,8 formed as contiguous portions of the body in figures 1-4 of Brusco.
Referring to claim 5, Brusco as modified by Tennant et al. further discloses the support elements – at 3,4, are formed by a portion of the filiform body lying on a second plane of the planes and includes a bottom section – between items 2,5 and items 2,6, connected to an inclined section that is inclined with respect to the bottom section – see between items 5,7 and between items 6,8, adapted to form a seat – at 5,6, for holding the wire – see figures 1-4 of Brusco. 
Referring to claim 6, Brusco as modified by Tennant et al. further discloses the engagement elements – at each side of 2, are formed by a portion of the filiform body lying on a first plane of the planes and comprising a first pair of sections arranged so as to be reciprocally inclined with respect to one another – see at each side of 2, and connected at respective first ends to form a vertex – upper portion of 2 as seen in figures 1-4 of Brusco, and a pair of second sections – see connection of items 2 and 9 in figures 1-4, extending from second ends of the pair of first sections – see figures 1-4 where the ends of the first portions – at each side of item 2, in such a manner as to be essentially convergent toward each other – see the connections of items 2 and 9 as seen in figures 1-4 of Brusco.
Referring to claim 7, Brusco as modified by Tennant et al. further discloses the engagement elements – at 7,8, and – at 2,9, are formed by a portion with an essentially constant 
Referring to claim 8, Brusco as modified by Tennant further discloses a lead-in element – at 9, formed by a portion of the filiform body extending from an end of the inclined section – at item 2, and lying on the second plane – see figures 1-4.
Referring to claim 9, Brusco as modified by Tennant further discloses retaining elements – either of 7,8 or 2, formed by a portion of the filiform body – see figures 1-4 of Brusco (only one of 7,8 or 2 is required by parent claim 1 to disclose the engagement elements and therefore the other of 7,8 or 2 can be considered the retaining elements),configured so as to come in tight contact against the external surface of the support pole – at 11 – see figures 1-4 of Brusco, to prevent rotation of the support device – see at 2 and 7-8 in figures 1-4 of Brusco.
Referring to claim 10, Brusco in the embodiments of figures 1-4 as modified by Tennant et al. does not disclose the retaining portion lies along the second plane and is connected to the engagement elements in such a manner that the engagement elements are included between the retaining portion and the support elements. Brusco in the embodiment of figures 7 and 9, does disclose the retaining portion – at 72 and connections of 72 to items 31,32, lies along the second plane – see figures 7 and 9, and is connected to the engagement elements – at 8,71 – connected via items 3,4 between items 5,71 and between items 6,8 as seen in figures 7 and 9, in such a manner that the engagement elements are included between the retaining portion – at 72, and the support elements – at 3,4 – see figures 7 and 9. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Brusco in the embodiments of figures 1-4 as modified by Tennant et al. and add the engagement elements between the retaining portion and the support elements ad disclosed in the embodiment of figures 7 and 9 of Brusco, so as to yield 
Referring to claim 11, Brusco as modified by Tennant et al. further discloses the retaining portion is formed by a pair of sections arranged substantially in an L-shaped pattern – see connection of item 2 to item 9 being at least substantially L-shaped as seen in figures 1-4 of Brusco.
Referring to claim 12, Brusco as modified by Tennant et al. further discloses between the engagement portion – at 7,8, and the support elements – at 3,4, is provided a further connecting portion – see at the ends of 3,4 connecting to items 7,8, formed by the filiform body – see figures 1-4 of Brusco, and shaped so as to encircle an edge of the external surface of the pole – the edge forming the opening – at 13 as seen in figures 1-4 of Brusco.
Referring to claim 13, Brusco as modified by Tennant et al. further discloses the circumference is formed like one or more windings of a helical spring – see at 9 in figures 1-4 of Brusco.
Referring to claim 14, Brusco as modified by Tennant et al. further discloses retaining elements – either of 7,8 or 2, formed by a portion of the filiform body – see figures 1-4 of Brusco (only one of 7,8 or 2 is required by parent claim 1 to disclose the engagement elements and therefore the other of 7,8 or 2 can be considered the retaining elements),configured so as to come in tight contact against the external surface of the support pole – at 11 – see figures 1-4 of Brusco, to prevent rotation of the support device – see at 2 and 7-8 in figures 1-4 of Brusco, the engagement elements – at each side of 2, are formed by a portion of the filiform body lying on a first plane of the planes, the retaining portion – at 7,8 or 2, lies on the first plane – see figures 1-3 of Brusco, and is formed by a single section of the filiform body – see figures 1-4 of Brusco.

Referring to claim 16, Brusco as modified by Tennant et al. further discloses a support pole – at 13, comprising the support device of claim 1 – see prior art rejections of claim 1 detailed earlier in this paragraph of this office action and see figures 1-4 of Brusco.
Referring to claim 17, Brusco as modified by Tennant et al. further discloses a system for training agricultural plants comprising a plurality of support devices corresponding to the support device according to claim 1 – see prior art rejections of claim 1 detailed earlier in this paragraph of this office action, installed on intermediate poles for supporting at least one wire/wires - not shown but installed at items 5,6 as detailed in column 3 lines 50-55 of Brusco, that carry the growing vegetation – see device of claim 1 installed on the pole – at 13 in figures 1-4 of Brusco, and see multiple posts can be used as detailed in column 1 lines 25-50 and column 3 lines 20-67 of Brusco.

Response to Arguments

3.	Applicant’s claim amendments and remarks/arguments dated 2-8-21 obviates the 35 U.S.C. 112(b) rejections detailed in the last office action dated 11-10-20.
	Regarding the prior art rejections of claim 1, applicant’s claim amendments and remarks/arguments dated 2-8-21 obviates the 35 U.S.C. 102(a)(1) and 102(a)(2) rejections detailed in the last office action dated 11-10-20. However, applicant’s claim amendments dated 2-8-21 necessitates the new grounds of rejection detailed earlier in paragraph 2 of this office action.

Conclusion

4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643